                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

KENYA LEWIS                                                                        PLAINTIFF

V.                                                      CAUSE NO. 3:16-CV-847-CWR-LRA

LARRY SHULTS                                                                     DEFENDANT



                ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate Judge

Linda R. Anderson. Docket No. 19. After examining the record evidence in this case, Judge

Anderson recommended that Petitioner Kenya Lewis’s 28 U.S.C. § 2241 petition for writ of habeas

corpus be denied. Id. Neither party objected to the Report and Recommendation.

       Having fully reviewed the Report and Recommendation, the Court concludes that the

Report and Recommendation is well-reasoned and legally correct. The Magistrate Judge’s Report

and Recommendation is adopted fully as this Court’s own Order. Accordingly, it is ordered that

Lewis’s writ of habeas corpus be denied and dismissed. A separate Final Judgment shall issue this

day. No Certificate of Appealability shall issue.

       SO ORDERED AND ADJUDGED, this the 12th day of February, 2020.


                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE
